Case 19-80064-TLS      Doc 762       Filed 03/28/19 Entered 03/28/19 15:18:10         Desc Main
                                    Document      Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA

In re:                                              Chapter 11

SPECIALTY RETAIL SHOPS HOLDING                      Case No. 19-80064 (TSL)
CORP, et al.,                                       (Jointly Administered)

                 Debtors.                           Re: Docket No. 421



         MOTION FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM ON
                  BEHALF OF EAST E STREET REALTY, LLC

         COMES NOW East E Street Realty, LLC (“Claimant”), by and through its undersigned

counsel, pursuant to this Court’s February 14, 2019 Order (I) Settling a Bar Date For Filing

Proofs of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II)

Setting a Bar Date For the Filing of Proofs of Claim By Governmental Units, (III) Setting a Bar

Date For the Filing of Requests for Allowance of Administrative Expense Claims, (IV) Setting an

Amended Schedules Bar Date, (V) Setting a Rejection Damages Bar Date, (VI) Setting a Premis

Liability Claims Bar Date, (VII) Approving the Form of an Manner for Filing Proofs of Claim,

(VIII) Approving Notice of the Bar Dates, and (IX) Granting Related Relief (Docket No. 421),

hereby submits this request for payment of an administrative claim:

         1.    Amount of Claim:             $7,634.53

         2.    Basis for Claim:             11 U.S.C. § 503(b)(1); post-petition rent from
                                            January 16-31, 2019 incurred for the lease of 2105
                                            Lazelle Street, Sturgis, SD 57785.

         3.    Support for Claim:           See attached copy of the Lease.

         4.    Reservation of Rights:       Claimant reserves the right to request additional
                                            post-petition amounts, rents, taxes, interest, costs,
                                            attorney’s fees and other “impositions” as provided
                                            for in the attached Lease agreement.
Case 19-80064-TLS       Doc 762     Filed 03/28/19 Entered 03/28/19 15:18:10           Desc Main
                                   Document      Page 2 of 2


       5.      Right to Amend:               Claimant specifically reserves its right to amend or
                                             supplement this request for any additional post-
                                             petition Lease obligations not satisfied by Debtor
                                             while it is in possession of the subject leased
                                             premises.


       6.      9013-1 Notice:                Please take notice that pursuant to Rule 9013-1(E),
                                             any objection or resistance to this Request for
                                             Payment of Administrative Expense Claim must be
                                             filed on or before April 18, 2019 (“Resistance
                                             Date”). If no objection or resistance is timely filed
                                             on or before the Resistance Date, then pursuant to
                                             Rule 9013(D) the Court may enter an order in favor
                                             of the Claimant.

       DATED this 28th day of March 2019.



                                             EAST E STREET REALTY, LLC, CREDITOR


                                             By: /s/ Kathryn J. Derr
                                             Kathryn J. Derr #19275
                                             1301 S. 75th Street, Suite 100
                                             Omaha, NE 68124
                                             Telephone:     (402) 827-7000
                                             Facsimile:     (402) 827-7001
                                             Email: kderr@berkshire-law.com

                                             ITS ATTORNEYS



                                 CERTIFICATE OF SERVICE
        I hereby certify that on the 28th day of March 2019, I caused the above document to be
filed with the Bankruptcy Court’s CM/ECF system which gave notification electronically upon
all parties who filed an appearance or requested notice by electronic filing in this case, and I
hereby certify that I have mailed by first class United States mail, postage prepaid, the document
to the following non-CM/ECF participants:
       NONE.
                                                    /s/ Kathryn J. Derr




                                                2
